On Motion to Dismiss.
The details of this case may be found set forth in full in Doiron v. Vacuum Oil Co. et al., 164 La. 15, 113 So. 748. It is unnecessary to repeat them here. Suffice it to say that the present appellant, Mrs. Onezima De Bouchel, was one of the defendants in said case and asserted a claim to the property therein involved; that her claim was rejected by a judgment therein rendered on August 11, 1926; that on the same day she applied for and was granted an appeal returnable to this court on October 1, 1926, conditioned on her furnishing a certain appeal bond; that she took no steps to furnish said appeal bond until the 25th day of July, 1927, and did not lodge the transcript in this court until August 4, 1927, nor did she apply to this court for any extension of time.
There can be no appeal without an order of appeal duly granted by the court below. That is jurisdictional. Gagneaux v. Desonier,104 La. 648, 29 So. 282. But an order of appeal which has expired is equivalent to no order at all, and an order of appeal lapses with the expiration of the return day therein fixed. Coudroy v. Pecot, *Page 565
51 La. Ann. 495, 25 So. 270; Moss v. Reims, 52 La. Ann. 566, 27 So. 68.
                             Decree.
The appeal herein taken is therefore dismissed.